18 So.3d 1140 (2009)
Danny Ray POLSTON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-1856.
District Court of Appeal of Florida, First District.
September 17, 2009.
David M. Lamos of the Law Offices of David M. Lamos, Ft. Pierce, for Petitioner.
Bill McCollum, Attorney General, and Charlie McCoy, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of prohibition is denied on the merits. See Fla. R. Jud. Admin. 2.330(e).
WOLF, PADOVANO, and THOMAS, JJ., concur.